Case 0:19-cv-63108-RAR Document 105-3 Entered on FLSD Docket 05/31/2021 Page 1 of 2




                           EXHIBIT C
   Case 0:19-cv-63108-RAR Document 105-3 Entered on FLSD Docket 05/31/2021 Page 2 of 2




                                    UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO. 0:19-CV-63108-RAR

        HANK HANEY and
        HANK HANEY MEDIA, LLC,

                       Plaintiffs,

                 vs.

        PGA TOUR, INC.,

                    Defendant.
        _____________________________________/


                                      DEFENDANT’S WITNESS LIST

           NO.                       NAME AND ADDRESS                  LIVE OR BY
                                                                       DEPOSITION
             1                             Jay Monahan                    LIVE
                                     c/o Foley & Lardner LLP
             2                              Laura Neal                    LIVE
                                     c/o Foley & Lardner LLP
             3                       Jonathan Orszag, Expert              LIVE
                                     c/o Foley & Lardner LLP
             4                            Scott Greenstein             DEPOSITION




4839-8795-1083
